Case 2:20-cv-02291-DOC-KES Document 204-1 Filed 01/15/21 Page 1 of 3 Page ID
                                 #:3580




                        EXHIBIT A
            Case 2:20-cv-02291-DOC-KES Document 204-1 Filed 01/15/21 Page 2 of 3 Page ID
                                             #:3581




1/14/2021                                                                                  1
            Case 2:20-cv-02291-DOC-KES Document 204-1 Filed 01/15/21 Page 3 of 3 Page ID
                                             #:3582




            b. People experiencing homelessness within the City who are 65 years of age or older; and
            c. Other vulnerable people experiencing homelessness within the City of Los Angeles.




1/14/2021                                                                                               2
